Title: To Benjamin Franklin from Jean-Jacques de Lafreté, 22 October 1779
From: Lafreté, Jean-Jacques de
To: Franklin, Benjamin


Paris ce 22. 8bre. 1779.
Mr. Lafreté a l’honneur de presenter son Respect à Monsieur franklin, et de le remercier des piéces qu’il a eu la bonte de lui envoyer. Mr. holkier lui en demande d’autres, qu’il prie instamment Monsieur franklin, de vouloir bien certiffier véritables et conformes aux originaux qu’il a lhonneur de lui communiquer. Il le prie ensuite de vouloir bien faire partir ces trois duplicata, et de les mettre dans Ses Dêpeches Si cela est possible. Madme. De lafreté le prie d’agréer Ses Respectueux complimens.
 
Addressed: A Monsieur / Monsieur franklin / Ministre Plenipotentiaire des / Etats ünis, / à Passy
Notation: Lafreté, Paris 22. Octobre 1779.
